Title: To James Madison from George C. Morton, 27 May 1801
From: Morton, George C.
To: Madison, James


Sir,Havana 27th. May 1801.
Under date of 21st. April last and per United States Ship Delaware I had the honor of enclosing the answer of His Excellency the Governor & Captain General of this Island agreeably to the request of the Department of State of the 11th. of December—granting permission to Mr. John Hollins of Baltimore to visit this Island free from arrest in the suit between himself and a certain Ls. Gonet of this City.
I have since received an application, that Obliges me to refer to the Department for information and evidence, not only from the difficulty which attends it, but also from the difference of Consideration and weight it will have coming Officially than if procured privately.
Three Women state themselves to have been enticed away from Port-Tobacco State of Maryland as far back as the year 1791 by some Spaniards, with a description of this place being well adapted for poor people from the facility and cheapness of living—that on their arrival they were secretly landed and sold as Slaves—in which State two of them now remain, to free whom, evidence of their having been known to be white or free is only wanting. From their long absence—seperation from each other, and all oppertunities of speaking the language—the Youngest has entirely forgotten it—the second speaks well & the eldest perfectly, but whose age impairs her memory—still she is the most intelligent and her relation from her own mouth is as follows.
Monica Fletcher was born in St. Marys County state of Maryland between the years 1725 & 1730 was christened at New town, was married at the age of 23 or 24 by the Revd. Mr. Murphy to John Hicks a Barber by whom she had the daughter now here Jenny Hicks who was Christened in St Marys County—they afterwards moved to Port-tobacco where Jenny was married to Solomon Frederick a brick layer by a Roman Catholic Priest (name not recollected). Frederick appears to have been a Mulatto and slave to William Jones. They begot a daughter, also here, named Cecilia, baptized by the Revd. Mr. Hunter about the year 1784. Monica states herself to have lived a year on the plantation of John Hopp—then in the family of William Craik Esqr. near Port tobacco 5 or 6 months, and at the time of her leaving the Country on the Estate and Jenny in the family of Chandler Brent, near Port tobacco aforesaid. That she then took in sewing but had been Accustomed to assist families in Cooking &c. This is all that she can recollect and is very uncertain as to dates. She mentions several living Charactors as the above & Dr. Junifer, Wm. Barnes, John Guyem &c. She obtained her freedom about two years since but Jenny and Cecelia are still in slavery and the latter so confined as not to be seen. Their situation is very distressing and if their tale be found correct I presume it will be a sufficient apology for the trouble it Occations.
On a representation to the Governor, he ordered an enquery, which has brought to light the original Bill of sale of Jenney dated octr. 20th. 1791 by Juan Roig who brought her from Baltimore in the Schooner Sta: Margarita and sold her as bosal or savage, uncivilized.
The climate has had such an effect upon the two eldest ⟨a⟩s with me to ex[c]ite a doubt—others are more positive, as to their being white. To make an Official application without having sufficient proofs to establish their claim to freedom, would not only be expensive, but probably be the mean of defeating the object itself and reduce them to a still more dreadful state by secretly removing them beyond the search of Justice.
I hope Sir, that the nature of the Subject, will be sufficient apology for the length of the Communication, and the restoration to their freedom of two victims of Credulity and fraud and the exposure of so infamous a traffic, be Compensation for the trouble they Occation. In a Commercial or Political view nothing has occurred worthy attention. With the highest respect I have the honor to be, your most Obe. & very Humbe. Servt.
Geo. C. Morton Acting Consul U. ⟨S.⟩
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). Docketed by Wagner as received 17 June.


